Dismissed and Memorandum Opinion filed December 15, 2015.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00362-CV


THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION
                         OF E.C.


                On Appeal from the County Court at Law No. 2
                             Fort Bend, Texas
                   Trial Court Cause No. 15-CMH-002800

                       MEMORANDUM OPINION

      Appellant, E.C., appeals an order for temporary in-patient mental health services.
We dismiss E.C.’s appeal as moot.

                                       BACKGROUND

      E.C.’s daughter, Rebecca Johnson, filed an application for court-ordered
temporary mental health services on April 6, 2015. Johnson alleged that E.C. is
mentally ill and asked the trial court to commit E.C. for treatment at the Oak Bend
Medical Center mental health facility for up to ninety days. See Tex. Health &
Safety Code Ann. § 574.001 (Vernon Supp. 2015). The application was filed
together with an affidavit by Johnson and a certificate of medical examination for
mental illness signed by Dr. Owen Capocyan after he had examined and diagnosed
E.C. with psychosis on April 3, 2015. See Tex. Health & Safety Code Ann. §
574.011 (Vernon Supp. 2015).

      Assistant County Attorney Jason Dizon filed a motion for an order of
protective custody on April 6, 2015, requesting that the trial court order E.C.’s
immediate transport to Oak Bend Medical Center. See Tex. Health & Safety Code
Ann. § 574.021 (Vernon 2010). E.C. was received at the facility on April 9, 2015.

      On April 8, 2015, the trial court signed (1) an order appointing attorney
Michael Klosowsky to represent E.C.; and (2) a notice that a hearing on the
application for court-ordered temporary mental health services was set for 1:30
p.m. on April 15, 2015, at the County Court at Law No. 2.

      Dr. Matthew Brams, a psychiatrist, filed a certificate of medical examination
for mental illness on April 13, 2015, after he examined E.C. and diagnosed him
with psychosis.

      A hearing was held on April 13, 2015. Johnson, Dr. Brams, and licensed
master social worker Nora Law of the Oak Bend Medical Center Senior Care Unit
testified at the hearing regarding E.C.’s mental illness.       During his closing
statement, E.C.’s attorney Klosowsky asked the trial court to deny the application
for court-ordered temporary mental health services because “the requirements for
committing a patient to a private mental hospital under Chapter 574.042 have not
been met, and I have written a brief for the court if you want to review it; but they
basically did not have an application from the patient agreeing to pay for the care
at the private hospital and a written agreement from the hospital administrator has
not been entered and filed.” Klosowsky presented the trial court with a copy of his
                                         2
motion for judgment in which he made the same argument.

      Klosowsky asked the trial court to deny the application because there is no
(1) signed application by E.C., his guardian, or next friend that E.C. be placed in a
private mental hospital at E.C.’s or the applicant’s expense; or (2) written
agreement from the hospital administrator of the private mental hospital to admit
E.C. and to accept responsibility for E.C.

      The assistant county attorney responded to Klosowsky’s argument as
follows:

      Judge, the only thing I would say to that, first is that I did not have a
      copy of that until moments before going forward but — but in
      addition to that, it says that if you want to proceed at no cost to the
      state, and I don’t know that we’re making any claim that the state not
      have a cost; and in fact, he’s on Medicare, so that would be a cost to
      the state. This 574.042 is not something to hang a hat on to dismiss a
      cause. That’s really just an expense issue. That’s my very brief
      response to this matter that I only just received, but I think that we
      have proof in the prima [facie] case under 574, and the only thing
      keeping this man from getting the treatment and release he needs is
      that order.
The trial court signed an order for temporary in-patient mental health services on
April 15, 2015. E.C. filed a timely appeal on April 23, 2015. See Tex. Health &
Safety Code Ann. § 574.070 (Vernon 2010).

                                     ANALYSIS

      E.C. argues in his sole issue that the trial court reversibly erred in
designating Oak Bend Medical Center Senior Care Unit as the facility for
commitment in its order for temporary in-patient mental health services when
neither an application signed by the patient nor a written agreement from the
hospital administrator had been received by the trial court.

      We first address E.C.’s contention that the issue he presents on appeal is not
                                             3
moot even though he already has received mental health treatment at Oak Bend
Medical Center pursuant to the trial court’s order and, “[b]y the time this Court
takes action on appeal,” he “will have completed treatment and will have been
discharged from the facility.” Citing State v. Lodge, 608 S.W.2d 910, 912 (Tex.
1980), E.C. argues that “this case is not moot because the ‘collateral consequences’
exception to the doctrine of mootness applies to orders for temporary mental health
services.” We disagree.

       A case generally becomes moot when there is no longer a live controversy.
See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). There are two exceptions
to the mootness doctrine: one is the “collateral consequences exception,” and the
other is the “capable of repetition yet evading review” exception. Lodge, 608
S.W.2d at 912.

       In Lodge, the supreme court held that an appeal from a judgment ordering a
temporary mental commitment was not moot even though the patient had been
discharged. 608 S.W.2d at 912. The supreme court explained that “commitment
to a mental hospital ‘can engender adverse social consequences to the individual’
whether it is labeled a ‘stigma’ or if it is called something else.” Id. (quoting
Addington v. Texas, 441 U.S. 418, 426 (1979)). The court thus determined that the
mootness doctrine did not apply because there were collateral consequences or
stigma attached to a commitment, which could be removed only by appellate
review and reversal of the trial court’s judgment.1 Id.

       Here, E.C. does not challenge the necessity of commitment and does not

       1
         The supreme court explained: “[W]e cannot agree that the reversal of the lower court
judgment and dismissal of the cause as moot removes the collateral consequences of a
commitment for mental health to the same extent as the reversal of the judgment after appellate
review and the pronouncement in writing of the considerations impelling the decision favorable
to the aggrieved party.” Lodge, 608 S.W.2d at 912.

                                              4
dispute that he meets the criteria for court-ordered mental health services. E.C.
challenges only his placement in Oak Bend Medical Center and “ask[s] this Court
to reverse the designation of Oakbend as the facility for treatment in the Order.”

       The present case is distinguishable from Lodge in that there is no stigma to
be addressed because the necessity for E.C.’s commitment is not disputed. E.C.
identifies no other collateral consequences or additional stigma he may suffer from
being placed in the court-ordered mental health facility as opposed to being placed
in a different mental health facility. A reversal in this case would not offer redress
for any stigma attached to E.C.’s involuntary commitment.                    Accordingly, we
conclude that the collateral consequences exception is not applicable to this case.
We hold that the mootness doctrine applies in this case.2 See In re M.C., No. 11-
98-00310-CV, 1999 WL 33748086, at *1 (Tex. App.—Eastland May 6, 1999, no
pet.) (per curiam) (not designated for publication) (collateral consequences
exception to mootness doctrine inapplicable where patient did not challenge the
order committing her to a mental health facility but merely challenged her
continued detention).

                                        CONCLUSION

       We dismiss E.C.’s appeal as moot.



                                             /s/       William J. Boyce
                                                       Justice

Panel consists of Justices Boyce, Busby and Brown.

       2
         E.C. does not argue that the “capable of repetition yet evading review” exception to the
mootness doctrine applies in this case. “To invoke the exception, a plaintiff must prove that: (1)
the challenged action was too short in duration to be litigated fully before the action ceased or
expired; and (2) a reasonable expectation exists that the same complaining party will be
subjected to the same action again.” Williams, 52 S.W.3d at 184.

                                                   5